Citation Nr: 0205804	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1989.

This matter arises from a June 1993 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied, inter alia, the veteran's claim for service 
connection for a psychiatric disorder.  

In an August 1996 decision, the Board denied the claim for 
service connection for a psychiatric disorder.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the parties filed a joint motion to 
remand the issue of entitlement to service connection in June 
1997.  The joint motion for remand shows that the parties 
agreed to withdraw the appeal with respect to claims for a 
low back disability and a bilateral knee disability and the 
sole issue remaining in appellate status was the claim for 
service connection for a psychiatric disorder.  The Court 
granted the joint motion, vacated the Board's August 1996 
decision with respect to the denial of service connection for 
a psychiatric disorder and remanded the case to the Board.  
In turn, the Board remanded the case to the RO in March 1998 
for further evidentiary development pursuant to the joint 
motion.  Following this development, the RO affirmed the 
denial of service connection for a psychiatric disorder in a 
September 2001 rating decision/Supplemental Statement of the 
Case.  The claim was returned to the Board in March 2002 and 
the veteran now continues his appeal.


FINDINGS OF FACT

The veteran's major depressive disorder had its onset during 
his period of active service.




CONCLUSION OF LAW

A chronic psychiatric disability, currently diagnosed as 
major depressive disorder, was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)),  VA is required to assist a claimant in 
developing all facts pertinent to a claim for VA benefits. 
The veteran has received direct notice from the RO in 
correspondence dated in April 2001 of these requirements and 
also that his claim was adjudicated under its provisions.

The claims file shows that the evidence pertinent to the 
veteran's claim has sufficiently developed for appellate 
review purposes and that he was provided with a VA 
psychiatric examination in April 2001 for purposes of 
determining his current Axis I diagnoses and the 
relationship, if any, between his psychiatric diagnosis and 
his period of military service. Records pertaining to the 
veteran's alleged motor vehicle accident and his psychiatric 
counseling during active service were not obtained.  However, 
in view of the favorable outcome of this appellate decision, 
the absence of these records does not disadvantage the 
veteran's claim.  There is sufficient evidence of record with 
which to make an informed decision regarding the issue of 
entitlement to service connection for a chronic psychiatric 
disorder. Therefore, no further development of the evidence 
is required and that the veteran's case is ready for 
appellate review.


Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on Army commissioning examination in 
October 1980 and that he denied having any psychiatric 
problems in the concurrent medical history questionnaire.  
During service, he was occasionally treated for complaints of 
headaches.  The records show that in January 1989, during his 
last year of active duty, he was treated for complaints of 
mounting stress associated with an occupational problem with 
feelings of hopelessness and an inability to concentrate.  
The examiner observed that the veteran appeared mildly 
depressed but that he was within normal limits on mental 
status examination.  The assessment as situational anxiety 
with depressed mood.  He was prescribed stress management 
counseling and Atarax (an anti-anxiety psychotropic 
medication).  The records show that the veteran waived a 
separation medical examination on discharge from active duty 
in November 1989.

The veteran's service personnel records include his Officer 
Evaluation Reports (OER) for the periods of March - June 1989 
and June - November 1989.  These show that during the 
veteran's evaluation period of March - June 1989, he was 
regarded to be an outstanding officer who "turned in a first 
class performance. . .  indicative of unlimited potential" 
and was recommended for promotion ahead of his 
contemporaries.  In contrast to this was his performance 
rating for the period immediately afterward, from June 1989 
to his discharge in November 1989, in which his work 
performance "oscillated between superior and marginally 
satisfactory" and was ultimately deemed by his senior rater 
to be only marginally satisfactory overall.  The report 
indicated that the veteran was unable to perform without 
detailed, intense supervision and guidance, and that "his 
potential for future service in (the) Army was limited."

The veteran was honorably discharged from military service in 
November 1989.  In April 1992, he filed a claim for VA 
compensation for a psychiatric disability.  

Private medical records from R.E.S., a clinical psychologist, 
show that during counseling in April 1992 the veteran 
reported that onset of his depression and anxiety began three 
to four years earlier during his period of active duty when 
he reportedly underwent a mental or emotional breakdown.  The 
veteran indicated to R.E.S. that he experienced a prolonged 
decline in his ability to function and that he went from 
being a well-rated military officer who was recommended for 
promotion down to a point where he was rated as being no 
longer able to carry out normal completion of any task 
without constant supervision.  Since service, he has been 
unable to maintain regular employment.  There were 
indications that the veteran was involved in a motor vehicle 
accident in Germany while on active duty and that he believed 
that his psychiatric decline began from the time of the 
accident.  The veteran also reported that he had received 
psychiatric counseling in Germany during active service and 
appeared for 10 to 12 therapy visits.  The assessment at the 
time was reactive depression.

In May 1992, the veteran underwent a VA psychiatric 
examination during which he reported that he had been 
involved in a motor vehicle accident during service in 
Germany in 1983 and thereafter developed recurrent headaches 
which impaired his ability to concentrate.  He indicated that 
his military efficiency began to deteriorate after the motor 
vehicle accident and that he became embroiled in a 
controversy during service, causing his superior officer to 
form a low opinion of him and ultimately leading to his 
dismissal from active duty.  Thereafter, he held six 
different jobs but seemed unable to retain employment due to 
coping and adjustment problems.  He was unemployed at the 
time of the examination, his last job being as an electrician 
in February 1992.  His educational background included four 
years of college and a college degree.  The veteran's father 
was present at the examination and reported that the veteran 
was unable to cope with the basic day-to-day tasks of life, 
including being unable to maintain his home and perform the 
normal daily duties of cooking, cleaning and shopping.  He 
was reportedly very withdrawn and suspicious and had lost his 
personal initiative and interest in life.  He sometimes heard 
voices and suffered from recurrent headaches.  The father 
reported that the veteran lived with him since April 1992 and 
that he supervised the veteran in everything he did and was 
afraid to leave him alone.

Mental status examination shows that the veteran answered the 
psychiatrist's questions briefly, to the point and without 
amplification while sitting very still and displaying a flat 
affect with no facial expression.  His sensorium was intact, 
his associative processes were normal and there were no 
obvious delusional or hallucinatory elements evident at that 
time.  The diagnosis was paranoid schizophrenia and it was 
the examiner's opinion that the diagnosis was manifest during 
the veteran's period of military service, leading to his 
release from active duty.  The examiner indicated that he had 
not reviewed the veteran's claims file at the time of the 
examination but was willing review it if requested to do so.

In a May 1992 medical history report to the Social Security 
Administration (SSA), the veteran indicated that he had 
received psychiatric counseling during active duty in 
September - October 1988 in Jasper, Georgia, and in January - 
March 1989 at Nuremberg Army Medical Center while stationed 
in Germany.  He described his symptoms as being manifested by 
severe, incapacitating headaches, an inability to control his 
emotions, confusion, comprehension problems, sleepwalking, 
destruction of property and self, and an inability to perform 
work without direct supervision.  He reported that he had 
been involved in a motor vehicle accident in August 1985 
while in Germany and indicated that his current psychiatric 
problems began around the time of this accident.  

In a June 1992 statement, the veteran's private physician, 
M.C.M., reported that the veteran was referred to him for a 
psychological evaluation for complaints of anxiety and 
depression.  Dr. M.C.M. noted that the veteran reported being 
in a motor vehicle accident in August 1985, although with no 
loss of consciousness or hospitalization, and thereafter 
developing recurrent headaches and orthopedic symptoms.  He 
began to have problems working and a period of deterioration 
and decline in his military performance began from that time 
forward.  The rest of the examination could not be completed 
because the veteran's father, who was present at the 
examination, became quite belligerent towards Dr. M.C.M. and, 
after announcing that he had power of attorney over the 
veteran, took the veteran with him and stormed out of the 
office.  

In July 1992, medical doctor J.L. examined the veteran and 
diagnosed him with a possible schizophrenic psychiatric 
disorder.  No nexus opinion was provided with respect to the 
relationship, if any, between the diagnosis and the veteran's 
period of service.  

In September 1992, psychiatrist G.H.P. diagnosed with veteran 
with major clinical depression, rule out bipolar disorder.  
Pertinent private medical reports from Dr. G.H.P. show that 
the veteran related a history of onset of psychiatric 
symptoms during active duty following a motor vehicle 
accident with a decline in his functional abilities (charted 
in his performance evaluation reports) which culminated in a 
low performance rating which precipitated his discharge from 
active duty.  Dr. G.H.P. held the opinion that the veteran 
may have had some self-confidence problems prior to entering 
service due to pressures to perform from his parents, but 
that he became a "late bloomer" and was initially able to 
succeed on his own merits during active duty until some 
further experiences shook up his self confidence and caused 
him to lose his sense of self-discipline.  

The transcript of an August 1994 RO hearing shows that the 
veteran testified, in pertinent part, that he received 
psychiatric counseling during active duty in or around late 
1988 - early 1989.  He stated that around that time he began 
to experience increasing difficulty performing military 
duties which had hitherto been quite easy for him to do in 
previous years.  His reported symptoms were a decrease in his 
attention span and ability to concentrate on tasks assigned 
to him.  His concentration abilities reportedly improved with 
counseling and therapy.  He reported that he received his 
counseling at Nuremberg Army Medical Center on a weekly basis 
until he was transferred to a new duty posting in 
approximately February - March 1989, at which time his 
superior officer at the new posting refused to allow him to 
take the time needed to make his counseling appointments.  
The veteran reported that he was using psychotropic 
medication (Zoloft) during that time in service.  He referred 
the RO Hearing Officer to his OERs of record showing the 
decline in his military performance during his last months of 
active duty and contended that this illustrated onset of his 
psychiatric disability in service.  The veteran reported that 
he left service because he realized that the negative 
evaluation he received was fatal to his opportunities for 
further advancement in his career and that he was no longer 
able to cope with the stresses of his duties as a military 
officer without counseling.  After leaving service, he 
continued to experience psychiatric problems manifested by 
nervousness and anxiety.  He tried to work after service and 
went through several jobs, but at the time of the hearing he 
reported that he was unemployed and did not believe that he 
would be able to hold a job because of his anxiety and 
inability to concentrate.

In a notarized written statement dated in March 1994, the 
veteran's late father affirmed that he had known the veteran 
prior to and after his release from active duty.  The father 
attested that prior to service the veteran did not have any 
mental problems, but since his return from service he had 
extensive psychiatric problems which included inability to 
perform work without intensive and direct supervision; 
inability to maintain a job; inability to live alone; 
inability to understand written or verbal instructions and 
inability to concentrate on tasks.

Private medical records dated from 1994 - 1999 show that the 
veteran continued to receive psychiatric therapy and that he 
had been prescribed Prozac.  SSA records show that he was 
deemed by this agency to have been disabled by his 
psychiatric illness as of February 1992 for purposes of 
receiving SSA benefits.

The report of an April 2001 VA psychiatric examination shows 
that the VA examiner had reviewed the veteran's claims file 
in conjunction with his evaluation of the veteran.  The 
examiner noted the veteran's pertinent medical, military and 
social history and following his interview he diagnosed the 
veteran with a major depressive disorder.  In a May 2001 
addendum to the report, the examiner noted that the veteran 
sought psychiatric treatment in January 1989 when he 
complained of experiencing mounting stress associated with 
occupational problems including feelings of hopelessness, 
depression, anxiety and difficulty with concentration.  
According to the examiner, "This would obviously mean that 
(the veteran's psychiatric) symptoms did start when he was in 
service. . .  (T)he basis for my opinion was his past history 
of psychiatric treatment starting in the military, and the 
fact that he had been performing satisfactorily up until that 
time."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of psychiatric symptoms in 
service will permit service connection for a chronic 
psychiatric  disorder, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, the clinical evidence shows that the 
veteran was psychiatrically normal when he entered service in 
January 1983.  Available records show only one instance of 
psychiatric treatment in service for situational anxiety with 
depressed mood in January 1989, for which he was prescribed 
psychotropic medication.  The available evidence does not 
show a clear-cut diagnosis of a chronic psychiatric disorder 
until more than two years after the veteran's separation from 
active duty.  The VA psychiatrist who examined the veteran in 
May 1992 did not review his claims file, but nevertheless 
found his recitation of his medical history sufficiently 
credible to allow the examiner to conclude that the veteran's 
psychiatric illness had its onset during service.  

The RO was unable to obtain any other records of psychiatric 
treatment in service to corroborate the veteran's account of 
undergoing 10 to 12 therapy sessions in 1989 while stationed 
in Germany.  However, his account of undergoing a psychiatric 
decline in service is credible in view of the evidence 
showing a sudden drop in his military performance during the 
period from March to November 1989.  Here, his OERs show that 
within the span of less than one year, he went from being a 
top-rated military officer who was described as being 
possessed of unlimited potential and deemed worthy of rapid 
promotion, to being an officer whose performance was 
described as mediocre and substandard.  Although no 
explanation was given as to why the quality of his work 
plummeted so rapidly, it is reasonable to conclude that such 
an dramatic drop in his performance indicates a corresponding 
decline in his mental state.  While the OERs do not, in and 
of themselves, prove the onset of a chronic psychiatric 
disability in service, the VA psychiatrist who conducted the 
April 2001 examination referred to the OERs and the 
psychiatric treatment report of January 1989 to support his 
opinion that the symptoms related to the veteran's current 
diagnosis of major depressive disorder had began in his 
period of active duty.  The preponderance of the evidence 
supports the veteran's claim for service connection for a 
chronic psychiatric disorder.  Service connection is 
therefore granted for major depressive disorder.


ORDER

Service connection for major depressive disorder is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

